Citation Nr: 1813577	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  16-06 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for ischemic heart disease as due to exposure to herbicide agents. 


REPRESENTATION

Veteran represented by:	Michael Rake, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1961 to June 1969.

This appeal is before the Board of Veterans' Appeals (Board) from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction has since been transferred to the RO in Cleveland, Ohio.

In November 2016, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge via videoconference.  A transcript is included in the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Ischemic heart disease is presumptively related to exposure to herbicide agents.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease as due to exposure to herbicide agents have been met.  38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims service connection for ischemic heart disease.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For certain diseases with a relationship to herbicide agent exposure, such as ischemic heart disease, a presumption of service connection arises if the disease manifests to a degree of 10 percent or more following service in the Republic of Vietnam any time during the period from January 9, 1962 to May 7, 1975.  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Because the Veteran served in Vietnam, he was presumptively exposed to herbicide agents, and any current ischemic heart disease is presumptively related to that exposure.  Furthermore, neither the Veteran's statements nor any other evidence in the record suggest an alternate theory of service connection for any non-ischemic heart disability.  Therefore, the only question before the Board is whether the Veteran has a current disability of ischemic heart disease.

Private treatment records include a June 2002 electrocardiogram (ECG) with a T-wave abnormality.  Anterolateral ischemia was considered.  A chest x-ray showed a moderately enlarged cardiac silhouette.  In December 2002 the Veteran underwent a myocardial perfusion rest stress sestamibi tomography with dipyridamole and wall motion analysis.  The procedure revealed a dilated left ventricle, post-stress left ventricular ejection fraction of 34 percent, and significant cardiac ischemia of the inferior wall extending from the proximal one-third of the ventricle to the apex.  In a January 2003 letter, his treating cardiologist explained that the only reported cardiovascular symptom at the time was angina-like pain that occurred with dialysis.  The cardiologist recommended diagnostic cardiac catheterization to evaluate for myopathy and coronary artery disease, including an area of ischemia.  A February 2003 letter indicates that the Veteran underwent heart catheterization which indicated that his disease was related to hypertensive heart disease rather than coronary artery disease.  A June 2007 record from a pre-transplant consultation with his treating nephrologist noted a history of coronary artery disease and recommended a cardiac workup.  In October 2007, a chest x-ray showed normal cardiac silhouette size and pulmonary vascularity.  An echocardiogram showed an ejection fraction of 45-50 percent, biatrial enlargement, moderate pulmonary artery hypertension, and mild aortic, mitral, and tricuspid regurgitation.  In February 2009, he reported to the emergency room with shortness of breath and cough.  He noted a fairly significant dyspnea on exertion.  A chest x-ray showed normal heart size.  An ECG showed a normal sinus rhythm, left atrial enlargement, and left ventricular hypertrophy, with nonspecific T-wave abnormalities.  He reported improvement of shortness of breath with oxygen and blood pressure control.  He was diagnosed with early mild congestive heart failure.

VA treatment records reflect that in March 2009 the Veteran denied recent angina but reported a history of coronary angioplasty.  A chest x-ray showed a normal heart and pulmonary vasculature.  He was diagnosed with coronary artery disease with history of coronary angioplasty and history of congestive heart failure.

In a January 2010 statement, the Veteran's wife reported that he suffered from congestive heart failure.

Private treatment records reflect that in May 2010 the Veteran reported dyspnea and shortness of breath.  An echocardiogram showed mild dilation of the left ventricular chamber, a global ejection fraction of 25-30 percent, and mild aortic, mitral, and tricuspid regurgitation.  He was diagnosed with nonischemic dilated cardiomyopathy.  Three days later, an ECG was normal.  A discharge note showed a diagnosis of acute systolic heart failure.  At a June 2010 follow-up, he reported no recurrence of his heart failure symptoms.  His cardiologist found that he was doing extremely well on medical therapy with a dramatic improvement in his ventricular function.  In August 2010 he presented to the emergency room following an episode of syncope.  An echocardiogram showed moderate to severe decreased left ventricular systolic function, an estimated global ejection fraction of 25-30 percent, and mild aortic regurgitation.  Adjustments were made to his medication.

In a September 2010 statement, the Veteran reported that he suffers from congestive heart failure and ischemic heart disease.

Private treatment records reflect that in September 2010 the Veteran had a follow-up appointment for nonischemic cardiomyopathy.  No changes were made to his medical regimen at that time.

VA treatment records reflect that an October 2010 nephrology consultation noted that the Veteran had obstructive uropathy leading to end-stage renal dysfunction and ischemic cardiomyopathy.  

Private treatment records reflect that at an April 2011 cardiac consultation regarding management of advanced heart failure symptoms the Veteran reported progressive dyspnea.  He started using oxygen at home.  His cardiologist noted a past medical history of mild diffuse non-obstructive coronary artery disease.  He was diagnosed with chronic systolic heart failure and cardiomyopathy, as well as mild non-obstructive coronary artery disease per the 2003 catheterization.  After an April 2011 left heart catheterization he was diagnosed with nonocclusive coronary artery disease.  Later in the month he was hospitalized for 5 days for shortness of breath and chest pain.  He was diagnosed with hypertensive crisis and nonischemic cardiomyopathy with chronic systolic/diastolic heart failure.

VA treatment records reflect that in May 2011, the Veteran reported that he had recently been hospitalized for shortness of breath, coronary artery disease, and kidney disease.  He stated that he had a cardiac catheterization and did not need angioplasty.  He was diagnosed with nonischemic cardiomyopathy/coronary artery disease/history of atrial flutter.

Private treatment records reflect that in July 2011 and August 2011 the Veteran was treated for two separate diagnoses of mild coronary artery disease and nonischemic cardiomyopathy.

The Veteran underwent a VA examination in September 2011.  He was diagnosed with nonischemic cardiomyopathy and chronic congestive heart failure.  The examiner explained that the Veteran's heart failure was problem with the heart as a pump, not a problem with blockage or diseased vessels.  Similarly, nonischemic cardiomyopathy by its nature was nonischemic and not related to coronary artery disease.  In October 2011, a second VA examiner reviewed the Veteran's file and opined that the current disability was less likely than not caused by or the result of ischemic heart disease.  This opinion was based on the rationale that the Veteran had a single stress test in December 2002 that was suggestive of ischemia, but it was not confirmed by a coronary angiogram two months later, which was the basis of the cardiologist's February 2002 opinion that symptoms were most likely related to hypertensive heart disease rather than coronary artery disease.  The examiner thus concurred with the opinion of the Veteran's private treating cardiologist that his heart condition was nonischemic.  

Private treatment records from October 2011 through February 2017 showed continued treatment for two separate diagnoses of mild coronary artery disease and cardiomyopathy.

VA treatment records reflect that in October 2012 his treating physician noted that he was seeing a private cardiologist for coronary artery disease.  In December 2014, the Veteran reported that he had a cardiac ablation procedure done about 3 months prior for a fast heart rate.  He reported that he had coronary artery disease.

In his January 2016 substantive appeal, the Veteran reported that he had heart surgery since his case was last reviewed.

In a November 2016 letter, the Veteran's private treating cardiologist stated that the Veteran has ischemic heart disease.  Accompanying private treatment records showed diagnoses of coronary artery disease and mixed ischemic and nonischemic cardiomyopathy.

The Board finds that the evidence is at least in equipoise as to whether the Veteran has current ischemic heart disease.  Private treatment records spanning many years show diagnoses of both coronary artery disease and cardiomyopathy, the latter of which was initially diagnosed as nonischemic but is currently diagnosed as mixed ischemic and nonischemic.  While the VA examiner gave a probative rationale based on the records available at the time, the records which show ischemic diagnoses were submitted to VA after the examination took place.  It is true that the Veteran was initially diagnosed with a nonischemic disability, but treatment records over the long run coupled with the statement of the Veteran's private treating cardiologist reflect a more current understanding of his disability.  For these reasons, the Board finds that the evidence is at least in equipoise as to whether the Veteran has current ischemic heart disease, which was presumptively caused by exposure to herbicide agents.  Service connection is therefore granted.


ORDER

Service connection for ischemic heart disease as due to exposure to herbicide agents is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


